UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


THE BOSTON CONSULTING GROUP, INC.,                                No. 1:19-cv-10156-LGS
                                             Plaintiff,     STIPULATED ORDER RE: ESI
                         vs.                               AND DOCUMENT PRODUCTION
                                                                   PROTOCOL
NCR CORPORATION,

                                           Defendant.


NCR CORPORATION,

                       Counterclaim-Plaintiff,

                         vs.

THE BOSTON CONSULTING GROUP, INC.,

                       Counterclaim-Defendant.



       This protocol (the “Protocol”) governs the search, processing, and production of

Electronically Stored Information (“ESI”) and Hard-Copy Documents by the Parties during the

pendency of this litigation.

A.     Definitions

       1.      “Confidentiality Designation” means the legend affixed to Documents as

“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” as

defined by, and subject to, the terms of the Protective Order entered in this matter (i.e.,

information (regardless of how it is generated, stored or maintained) or tangible things that

qualify for protection under Federal Rule of Civil Procedure 26(c). A Producing Party may

designate any Disclosure or Discovery Material as “CONFIDENTIAL” if it contains or reflects

confidential, proprietary, commercially sensitive information, and/or private or confidential
personal information or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” if the

Producing Party believes, in good faith, that the “CONFIDENTIAL” information contains or

reflects information that is competitively or commercially confidential to such an extent that its

disclosure is likely to cause significant economic harm to the Producing Party). For the

avoidance of doubt, nothing in this Protocol shall contradict or impair the Parties’ rights and

obligations with respect to any information designated as “CONFIDENTIAL” or “HIGHLY

CONFIDENTIAL – ATTORNEYS’ EYES ONLY” pursuant to the Protective Order.

       2.      “Document” or “Documents” means any writing however recorded, including

handwriting, typewriting, printing, photographing, photocopying, transmitting by electronic mail

or facsimile, and every other means of recording upon any tangible thing, any form of

communication or representation, including letters, words, pictures, sounds or symbols, or

combinations thereof, and any record created thereby, regardless of the manner in which the

record has been stored, and also specifically includes Electronically Stored Information and

Hard-Copy Documents. The Parties intend for the definition of Document or Documents to have

the broadest possible meaning and expressly incorporate by reference the definitions of those

terms contained in Plaintiff’s First Set of Requests for the Production of Documents, dated

December 6, 2019, and Defendant’s First Request for Production of Documents to Plaintiff,

dated January 16, 2020.

       3.      “Electronically Stored Information” or “ESI” means any Document or

Documents stored or transmitted in electronic form. The Parties intend for the definition of

Electronically Stored Information or ESI to have the broadest possible meaning and expressly

incorporate by reference the definitions of those terms contained in Plaintiff’s First Set of




                                                  2
Requests for the Production of Documents, dated December 6, 2019, and Defendant’s First

Request for Production of Documents to Plaintiff, dated January 16, 2020.

        4.       “Hard-Copy Document” means any Document existing in paper form at the time

of collection.

        5.       “Hash Value” is a unique numerical identifier that can be assigned to a file, a

group of files, or a portion of a file, based on a standard mathematical algorithm applied to the

characteristics of the text contained within the file or files.

        6.       “Include” and “Including” shall be construed to mean “include but not be limited

to” and “including, but not limited to”.

        7.       “Load Files” means electronic files provided with a production set of Documents

and images used to load that production set into a Requesting Party’s Document review platform.

        8.       “Metadata” means the information associated with each Document that is

identified in Attachment A.

        9.       “Native Format” means and refers to the format of ESI in which it was generated

and/or as used by the Producing Party in the usual course of its business and in its regularly

conducted activities. For example, the Native Format of an Excel workbook is a .xls or .xslx file.

        10.      “Optical Character Recognition” or “OCR” means the process of recognizing,

and creating a file containing, visible text within an image.

        11.      “Producing Party” means and refers to the Party upon whom a request for the

production of Documents is served.

        12.      “Requesting Party” means and refers to the Party that serves a request for the

production of Documents.




                                                    3
       13.     “Searchable Text” means the text extracted or generated using OCR from any

Document, which allows the Document to be electronically searched.

B.     Preservation

       1.      The Parties represent that they have issued litigation hold notices to individuals

whom they reasonably believe to possess relevant Documents, and have established reasonable

and proportionate procedures to ensure that those notices have been received, understood and

appropriately acted upon.

       2.      The Parties represent that they have taken reasonable and proportionate steps to

suspend or modify regular or automatic policies or practices that would result in the loss of

relevant Documents.

       3.      The Parties shall have a continuing obligation to identify sources of relevant

Documents and to take reasonable and proportionate steps to preserve them.

C.     Identification of Responsive ESI

       1.      A Producing Party shall undertake a reasonable inquiry to identify all sources of

ESI (e.g., email, workstations, mobile devices, electronic messaging tools) likely to contain

material responsive to a Requesting Party’s document requests (“Responsive Sources”).

       2.      The Parties agree that in responding to a Fed. R. Civ. P. 34 document request,

they will meet and confer about methods and protocols, including the use of search terms and/or

other automated search and review technology, to search ESI in order to identify ESI that is

subject to production in discovery and filter out ESI that is not subject to discovery.

       3.      If a Producing Party identifies a Responsive Source that it does not intend to

search because the source is not reasonably accessible because of undue burden or cost, or for

any other reason, the Producing Party shall timely disclose that intention and set forth the

justification for not searching that Responsive Source. The Parties shall timely meet and confer

                                                  4
regarding any disputes regarding the Responsive Sources to be searched, and submit any

unresolved disputes to the Court for resolution.

D.     Processing Specifications for ESI

       1.      De-Duplication. A Producing Party may remove Documents identified as

duplicative based on MD5 or SHA-1 hash values of the full text of the Documents at the family

level across custodians and sources. A Producing Party may use other reasonable methods to

remove duplicate Documents from production provided that method is disclosed to the

Requesting Party.

       2.      Email Threading. The Parties are permitted to use commercially available email

threading tools to remove emails and their attachments where the contents of the email and its

attachments are wholly included within another email and its attachments that are not removed.

Upon request a Party will disclose the tool used for email threading.

       3.      De-NISTing. Non-user generated files may be removed from review and

production using the list of non-user generated files maintained by the National Institute of

Standards and Technology (NIST). Additional culling of system files based on file extension

may include: WINNT, LOGS, DRVS, C++ Program File (c), C++ Builder 6 (cpp), Channel

Definition Format (cdf), Creatures Object Sources (cos), Dictionary file (dic), Executable (exe),

Hypertext Cascading Style Sheet (css), JavaScript Source Code (js), Label Pro Data File (IPD),

Office Data File (NICK), Office Profile Settings (ops), Outlook Rules Wizard File (rwz), Scrap

Object, System File (dll), temporary files (tmp), Windows Error Dump (dmp), Windows Media

Player Skin Package (wmz), Windows NT/2000 Event View Log file (evt), Python Script files

(.py, .pyc, .pud, .pyw), Program Installers.

       4.      Embedded Objects. Non-image files that are embedded in other files (“Embedded

Objects”) shall be extracted as separate files and treated as attachments to the parent Document

                                                   5
unless the Producing Party notifies the Requesting Party in writing otherwise. The Parties shall

meet and confer over any dispute with regard to the treatment of Embedded Objects.

       5.      Searchable Text. Text must be extracted directly from the native electronic file of

ESI unless the Document requires redaction, is an image file, or is any other native electronic file

that does not contain text to extract (e.g., non-searchable PDFs), in which case Searchable Text

may be created using OCR. Extracted text shall include all comments, revisions, tracked

changes, speaker’s notes and text from Documents with comments or tracked changes, and

hidden worksheets, slides, columns and rows. Extracted text from emails shall include all header

information that would be visible if the email was viewed natively including: (1) the individuals

to whom the communication was directed, (2) the author of the email communication, (3) who

was copied and blind copied on such email, (4) the subject line of the email, (5) the date and time

of the email, and the names of any attachments.

       6.      Exception Files. The Parties will use commercially reasonable efforts to address

Documents that present processing or production problems (including encrypted and/or protected

files) (“Exception Files”). A Party is not required in the first instance to produce Exception Files

it has been unable to resolve through commercially reasonable efforts except that: (a) the Parties

will meet and confer regarding any request to produce a log of all Exception Files that contains

the reasonably available Metadata for each Exception File; (b) the Parties will meet and confer

regarding requests for the production of native versions of Exception Files; and (c) upon

reasonable request, the Producing Party will undertake reasonable efforts to locate passwords for

specifically identified Documents. Exception Files that are attached to produced Documents will

be produced as a Bates-stamped placeholder TIFF bearing the legend, “This Document was

unable to be processed.” If the Parties cannot reach agreement on the handling of Exception



                                                  6
Files through the meet and confer process, the matter may be submitted to the Court for

resolution.

E.     Processing Specifications for Hard-Copy Documents

       1.      General. Hard-Copy Documents are to be scanned as they are kept in the

ordinary course of business. For Hard-Copy Documents found in folders or other containers

with labels, tabs, or other identifying information, such labels and tabs shall be scanned where

reasonably practicable. The Producing Party will use reasonable efforts to unitize Hard-Copy

Documents, meaning, avoiding merging distinct Hard-Copy Documents into a single record, and

splitting a single Hard-Copy Document into multiple records. Original Document orientation

(i.e., portrait v. landscape) should be maintained.

       2.      Searchable Text. For Hard-copy Documents, Searchable Text shall be created

using OCR.

F.     Production Format

       1.      General. Except as otherwise provided herein, the Parties will produce

Documents in TIFF Format. Spreadsheets (e.g., Excel files), image files (with the exception of

PDF file types), audio files, and video files shall be produced in Native Format. A Requesting

Party may request the production of Native Files of other Documents (e.g., PowerPoint

Presentations) where the production of the Native File is reasonably necessary to the Document’s

comprehension or use, and such request shall not unreasonably be denied.

       2.      TIFFs. All TIFFs produced by any party in this matter will be single page Group

IV TIFF format with 300 dpi quality or better. TIFF files will be named according to the

corresponding Bates numbered images. All Documents that contain comments, deletions and

revision marks (including the identity of the person making the deletion or revision and the date

and time thereof), speaker notes, or other user-entered data that the source application can

                                                  7
display will be processed such that all that data is visible in the image. Each TIFF image will be

branded in the lower right-hand corner with its corresponding Bates number, and in the lower

left-hand corner with its Confidentiality Designation, if any, using a consistent font type and

size. The Bates number and Confidentiality Designation must not obscure any part of the

underlying image. If the placement of either Bates number or Confidentiality Designation will

result in obscuring the underlying image, the designation should be placed as near to that

position as possible while preserving the underlying image.

       3.      Native Files. For Documents produced in Native Format a Bates-stamped

placeholder TIFF bearing the legend “This Document has been produced in Native Format” shall

also be produced in the same way as any other TIFF, including with the relevant Confidentiality

Designation, if any. Native Files shall have a file name that includes the Bates number. Any

Party printing the Native File for use in this matter shall append and use the placeholder TIFF as

a cover sheet to the Native File at all times.

       4.      Load Files. Productions will include image load files in Opticon or IPRO format

and Concordance format data (.dat) files with reasonably available Metadata for all Documents.

All Metadata will be produced in UTF-16LE or UTF-8 as exported by commercially available

document production tools.

       5.      Text Files. A single text file containing the Searchable Text shall be provided for

each Document. The text file name shall be the same as the Bates number of the first page of the

Document with the Document extension “.txt” suffixed. File names shall not have any special

characters or embedded spaces. Searchable Text shall be provided in UTF-8 as exported by

commercially available document production tools.




                                                 8
       6.      Databases, Structured, Aggregated or Application Data. For requests in which

responsive information is contained in a database or other structured or aggregated data source or

otherwise maintained by an application, the Parties will use reasonable best efforts to produce

the data and will meet and confer to determine an appropriate format. If the Parties cannot reach

agreement, the matter may be submitted to the Court for resolution.

       7.      Redactions. Metadata will be provided for redacted Documents just as for other

Documents, except that text within Metadata fields may be replaced with the word “Redacted”

for any information that is subject to redaction. Redacted Documents shall be identified as such

in the Metadata.

       8.      Color. PowerPoint files shall be produced in color. Other Documents where

color is reasonably necessary to their comprehension or use (e.g., Documents with track changes

or emails with color text) shall be produced in color. Documents produced in color shall be

produced as single-page, JPG images with JPG compression and a high quality setting as to not

degrade the original image.

       9.      Parent-Child Relationships. Parent-child relationships (the association between

an attachment and its parent Document or between embedded Documents and their parent) shall

be preserved through the production of an appropriate Metadata field.

       10.     Family Groups. A Document and all other Documents in its attachment range,

emails with attachments and files with extracted embedded OLE Documents all constitute family

groups. If any member of a family group is determined to be responsive to a Party’s document

requests, then all members of that group must also be considered as responsive.

       11.     Production Media. The Producing Party will use the appropriate electronic media

(CD, DVD or hard drive) for its production, where necessary, and will use high-capacity media



                                                9
to minimize associated overhead. The Producing Party may use an electronic form of

transmission, e.g., secure file transfer, for productions with a volume size of less than 10 GB.

The Producing Party will label the physical media with the Producing Party name, media volume

name, and Document number range.

G.     Privilege Log

       1.        The Producing Party shall provide the Requesting Party with a log of the

Documents withheld for privilege containing information sufficient to enable the Requesting

Party to evaluate the claims made, including the following information: Custodian, From, To,

CC, BCC, Date, Basis for Withholding (e.g., Attorney-Client Communication), and Document

Description. In-house attorney names shall be designated with an asterisk; outside counsel

attorney names will be designated with a double asterisk.

       2.        A single Document containing multiple email messages (i.e., in an email chain)

may be logged as a single entry. A Document family (e.g., email and attachments) may be

logged as a single entry so long as the log entry accurately describes both the email and its

attachment(s).

       3.        A party is not required to log redacted Documents but the parties agree to respond

to reasonable requests for additional information regarding the basis for redactions on specific

Documents where the basis is unclear from the Document itself.

       4.        The Parties are not required to log privileged Documents created after December

31, 2019.

H.     Expert Discovery

       1.        The Parties agree that expert disclosures, including each side’s expert reports,

shall comply with the requirements of Federal Rule of Civil Procedure 26(a)(2), except as

modified herein.

                                                  10
        2.      Neither Party must preserve, disclose (including in expert deposition testimony or

in response to interrogatories or requests for the production of documents), or place on a

privilege log the following documents or materials: (i) any form of communication or work

product shared between any expert witness, on the one hand, and the party offering the testimony

of such expert witness, the in-house or outside litigation counsel for such party, other expert

witnesses, non-testifying expert consultants, and/or the expert witness’ assistants and/or clerical

or support staff, on the other hand, unless the expert relied on the communication or work

product for her/his final expert report or opinions being offered in this matter; (ii) an expert’s

notes or any other writings taken or prepared by or for an expert witness (including without

limitation correspondence or memos to or from, and notes of conversations with, the expert’s

assistants and/or clerical or support staff, other expert witnesses or non-testifying expert

consultants, or one or more attorneys for the party offering the expert witness), unless the expert

relied on the notes or other writings for her/his final expert report or opinions being offered in

this matter; or (iii) draft expert reports, draft studies, or draft work papers; preliminary or

intermediate calculations, computations, or data runs; or other preliminary, intermediate or draft

materials prepared by, for or at the direction of an expert witness, unless the expert relied on

such material for her/his final expert report or opinions being offered in this matter.

        3.      The Parties shall disclose the following materials in connection with all expert

reports: (a) a list by Bates number of all documents relied upon by the testifying expert(s); (b)

copies of any materials relied upon by the expert not previously produced, to be identified by

Bates number or a similar method agreed to by the Parties; and (c) for any calculations appearing

in the report, all data and programs underlying the calculation, including all programs and codes

necessary to recreate the calculation from the initial (“raw”) data files.



                                                  11
I.     Limitations and Non-Waiver.

       1.         This Protocol applies to Documents produced on or after the date this Protocol is

fully executed.

       2.         Nothing in this Protocol shall be interpreted to require disclosure of irrelevant

information or relevant information protected by the attorney-client privilege, work-product

doctrine, or any other applicable privilege or immunity. The Parties do not waive any objections

as to the production, discoverability, admissibility, or confidentiality of documents and ESI.

J.     General Provisions.

       1.         Any practice or procedure set forth herein may be varied by agreement of the

Parties, which will be confirmed in writing.

       2.         The Parties will meet and confer to resolve any dispute regarding the application

of this Protocol before seeking Court intervention.

       IT IS SO STIPULATED.


So Ordered.

The parties shall comply with this Court's Individual Rules when requesting to file on ECF
documents or information designated confidential under seal.

The parties are advised that the Court retains discretion as to whether to afford confidential
treatment to redacted information in Orders and Opinions.

Dated: April 3, 2020
       New York, New York




                                                   12
CADWALADER, WICKERSHAM & TAFT               CRAVATH, SWAINE & MOORE LLP
LLP

Dated: April 4, 2020                        Dated: April 4, 2020

/s/ Jason M. Halper                         /s/ David R. Marriott
Jason M. Halper                             David R. Marriott
Todd Blanche                                Yonatan Even
Jared Stanisci

200 Liberty Street                          Worldwide Plaza
New York, NY 10281                          825 Eighth Avenue
(212) 504-6000                              New York, NY 10019
jason.halper@cwt.com                        (212) 474-1000
todd.blanche@cwt.com                        dmarriott@cravath.com
jared.stanisci@cwt.com                      yeven@cravath.com

Attorneys for Plaintiff-Counterclaim        Attorneys for Defendant-Counterclaim
Defendant                                   Plaintiff




                                       13
                                Attachment A

Field              Definition                                           Doc
                                                                        Type
CUSTODIAN          Name of person from where Documents/files            All
                   were collected or, in the case of non-human
                   sources, a short description of that source (e.g.,
                   “Shared Drive”).
BEGBATES           Beginning Bates Number (production number). All
ENDBATES           Ending Bates Number (production number).             All
BEGATTACH          First Bates number of family range (i.e. Bates       All
                   number of the first page of the parent
                   Document).
ENDATTACH          Last Bates number of family range (i.e. Bates        All
                   number of the last page of the last attachment
                   or, if no attachments, the Document itself).
PAGE COUNT         Number of pages in the Document.                     All
APPLICATION        Commonly associated application for the              All
                   specified file type.
NATIVE FILE LINK   The file path for Documents provided in Native All
                   Format.
TEXTPATH           File path for OCR or Extracted Text files.           All
FOLDER             Folder location of the e-mail within the             E-mail
                   PST/OST.
FROM               Sender.                                              E-mail
TO                 Recipient.                                           E-mail
CC                 Additional Recipients.                               E-mail
BCC                Blind Additional Recipients.                         E-mail
SUBJECT            Subject line of e-mail.                              E-mail
DATESENT           Date Sent (mm/dd/yyyy hh:mm:ss AM).                  E-mail
DATERCVD           Date Received (mm/dd/yyyy hh:mm:ss AM).              E-mail
OUTLOOK TYPE       Type of Outlook item, e.g., e-mail, calendar         Outlook or
                   item, contact, note, task.                           similar system
                                                                        data
CONVERSATION ID    Identifier indicating the email thread to which      Outlook or
                   an email belongs.                                    similar system
HASHVALUE          Hash value (e.g., MD5 or SHA-1).                     All


                                       14
Field                 Definition                                       Doc
                                                                       Type
FILENAME              Original file name at the point of collection.   E-Document
FILEPATH              Original file/path of the location where the item E-Document
                      was located at the time of collection.
TITLE                 Internal Document property.                      E-Document
AUTHOR                Creator of a Document.                           E-Document
DATE CREATED          Creation Date (mm/dd/yyyy hh:mm:ss AM).          E-Document
LAST MODIFIED BY      Last person who modified (saved) a Document. E-Document
LAST MODIFIED         Last Modified Date (mm/dd/yyyy hh:mm:ss          E-Document
DATE                  AM).
DOCUMENT TYPE         Descriptor for the type of Document: “Edoc”       All
                      for electronic Documents not attached to e-
                      mails; “Email” for all e-mails; “Attach” for
                      files that were attachments to e-mails; and
                      “Hard Copy” for Hard-Copy Documents.
REDACTED              “Yes” for redacted Documents; “No” for un-       All
                      redacted Documents.
REDACTION BASIS       Basis of redaction (e.g., Attorney-Client        All
                      Communication, Attorney Work Product). If
                      more than one are contained in a Document,
                      separate reasons by semi-colons.
PRODVOL               Name of media that data was produced on.         All
CONFIDENTIALITY       Confidentiality level if assigned pursuant to any All
                      applicable Protective Order or stipulation.
TIMEZONE              Timezone of data at time of Ingestion.           All
EXCEPTION             “Yes” for Documents that were processing or All
                      extractions exceptions, blank/null if not present.
EXCEPTION REASON Reason the item is flagged as an exception.           All




                                         15
